department of the treasury internal_revenue_service washington d c cc dom fs p si uilc number release date date internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your inquiry dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b a-b partnership year issue whether a-b partnership’s filing of an amended tax_return for year and subsequent returns to pass through to its partners qualified_research expenditures as opposed to research credits under sec_41 is an unauthorized change in method_of_accounting conclusion for the reasons set forth below the actions taken by a-b partnership do not constitute a change in accounting_method facts in its original income_tax return for year a-b partnership filed its return as a partnership and calculated the research_credit at the partnership level and then passed the research_credit through to its partners based upon the partners’ distributive_share agreement in an amended tax_return for year a-b partnership changed from passing the research_credit through to its partners as was done in its original year return to passing through to the partners their distributive_share of qualified_research_expenses for inclusion in the partners’ computation of the research_credit on each of the partners’ tax returns law and analysis sec_41 allows a credit against tax for increasing research activities sec_41 provides that the term qualified_research_expenses means the sum of the amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer for in-house expenses and contract_research_expenses sec_1_41-9 provides that in the case of a partnership the research_credit computed for the partnership for any taxable_year shall be apportioned amount the persons who are partners during the taxable_year in accordance with sec_704 and the regulations sec_1_41-9 provides that with respect to certain joint ventures research expenses to which sec_1_41-2 applies shall be apportioned among the persons who are partners during the taxable_year in accordance with the provisions of that section for purposes of sec_41 these expenses shall be treated as paid_or_incurred directly by the partners rather than by the partnership thus the partnership shall disregard these expenses in computing the credit to be apportioned under sec_41 and in making the computations under sec_41 each partner shall aggregate its distributive_share of these expenses with other research expenses of the partner the limitation on the amount of the credit set out in sec_41 and sec_1_41-9 shall not apply because the credit is computed by the partner not the partnership sec_1_41-2 provides that in general an in-house research expense or a contract research expense paid_or_incurred by a partnership is a qualified_research_expense of the partnership if the expense is paid_or_incurred by the partnership in carrying_on_a_trade_or_business of the partnership determined at the partnership level without regard to the trade_or_business of any partner sec_1_41-2 provides a special rule for partnerships and joint ventures if the qualified_research_expenses are not paid_or_incurred in a trade_or_business of the partnership to which the research relates but the research is related to the trade_or_business of the partners or joint venturers and they are entitled to make independent use of the research results the partners or joint venturers may treat a portion of such expenditures as qualified_research expenditures directly incurred by the partners or joint venturers for purposes of this field_service_advice we are assuming that a-b partnership’s activities rose to the level of a trade_or_business during the period in question and that the research_credit is computed at the partnership level and then distributed to the partners thus a-b partnership does not qualify for the exceptions set out in sec_1_41-9 and sec_1_41-2 which provide that research expenses are apportioned among the persons who are partners during the taxable_year and that for purposes of sec_41 these expenses in question are treated as paid_or_incurred directly by the partners we concur in your conclusion that a-b partnership’s change to allocating qualified_research_expenses to its partners rather than computing the research_credit at the partnership level and distributing the credit in accordance with sec_704 and the regulations is not a change in accounting_method in this case the code and regulations provide the proper method for a partnership engaged in a trade_or_business as our taxpayer is to compute the research_credit it must be done at the partnership level and the credit allocated to the partners the taxpayer’s action does not affect the timing of the credit but affects the amount of the credit for a-b partnership a and b a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 deborah a butler by harve m lewis chief passthroughs special industries branch field service division
